Citation Nr: 1142471	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  06-27 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include a psychiatric disorder manifested by claustrophobia.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and September 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's claims.  

The Veteran was afforded a hearing before a decision review officer (DRO) in April 2008.  A copy of the transcript has been associated with the record.

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, in this instance, the Board notes that the Veteran filed a petition to reopen a claim of entitlement to service connection for PTSD in June 2001 which was denied by the Board in a May 2005 decision.  As evidenced by the claims folder, the Veteran did not file a timely appeal as to the Board's decision.  38 C.F.R. § 20.1105 (2011).  Moreover, the Veteran has not contended during the course of the current appeal that his claimed in-service disease and stressors have specifically caused his PTSD.  Accordingly, the Board has characterized the issue on appeal as entitlement to an acquired psychiatric disorder other than PTSD, to include a disorder manifested by claustrophobia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

In a decision dated October 2010, the Board denied the Veteran's claims of entitlement to service connection for a low back disability and for an acquired psychiatric disorder other than PTSD, to include a psychiatric disorder manifested by claustrophobia.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In June 2011, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand (JMR).  An Order of the Court dated June 8, 2011 granted the motion, vacated the Board's October 2010 decision, and remanded the case to the Board.

The Board observes that the JMR raised concern with whether July 2006 VA examinations with subsequent addendums for the Veteran's low back disability and acquired psychiatric disorder were adequate for rating purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With respect to the Veteran's low back disability, the parties agreed that the VA examiner provided an inadequate rationale when concluding in a May 2008 addendum that it was at least as likely as not that the Veteran's low back disability was incurred in service.  In addition to noting a review of the Veteran's claims folder and testimony from the Veteran, the examiner found that the Veteran's current back condition was consistent with the Veteran's current age.  However, the parties agreed that the examiner did not adequately discuss why the Veteran's in-service back injury was not the cause of the lumbar degenerative changes which was diagnosed by the examiner in the July 2006 examination.  

With regard to the Veteran's acquired psychiatric disorder, the parties agreed that the July 2006 VA examination with September 2007 addendum was not adequate for evaluation purposes.  In particular, after examination of the Veteran and review of his claims folder and medical history, the VA examiner concluded that "it is less than likely that [the Veteran's] military service caused his subsequent depressive disorder with psychotic features."  However, the parties agreed that the examiner's conclusion did not rule out whether the evidence of record was in equipoise as to whether the Veteran's acquired psychiatric disorder is related to his military service.  See Ortiz v. Pricipi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  Moreover, although the examiner indicated that no psychotic features were noted while the Veteran was on active duty, the Court held that the examiner's rationale for his conclusion was inadequate.  

Accordingly, the Board finds that examinations are needed that adequately address whether the Veteran's low back disability and acquired psychiatric disorder are related to his military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].

Additionally, the Board observes, and the JMR indicates, that the Veteran has received treatment from the Detroit Vet Center for his acquired psychiatric disorder.  See, e.g., a VA treatment record dated in October 2008.  However, the entirety of these records are not associated with his claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his low back disability and psychiatric disorder(s) since service.  Of particular interest are medical records from the Detroit Vet Center.  After obtaining proper authorization, the RO should obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.
  
2.  Low back disability
Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his low back disability.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's low back disability is related to his period of military service, to include in-service back injury.
 
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3.  Acquired psychiatric disorder
Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder(s).  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  Identify any current acquired psychiatric disorder.

b)  For each acquired psychiatric disorder identified,  provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include in-service treatment for claustrophobia.
 
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4.  Following completion of the above, review the examination reports to ensure compliance with the Board's directives.  Any inadequacies should be addressed prior to recertification of the appeal to the Board.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


